 
Exhibit 10.1
 
 
STOCK PURCHASE AGREEMENT


THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made, entered into and
effective as of November 11, 2013, by and among Blaise J. Wolfrum, M.D.,
(“Seller”), an individual resident of the State of Illinois, Accelera
Innovations, Inc. (“Purchaser”), a Delaware Corporation, and Behavioral Health
Care Associates, Ltd. (“Company”), an Illinois Company.  All parties to this
Agreement may be individually referred to herein as a “Party,” or collectively
as the “Parties.”
RECITALS


WHEREAS, Seller owns One Hundred Percent (100%) of the 100,000 issued and
outstanding shares of stock of the Company; and


WHEREAS, Purchaser desires to purchase all of Seller’s shares of stock in the
Company based upon the terms and conditions set forth herein; and


WHEREAS, Company is engaged in the business of providing Psychiatry, Substance
Abuse and Counseling as well as Laboratory and Clinical Trials (“Business”); and


WHEREAS, Purchaser, Seller and the Company mutually agree and intend that the
Company shall become a wholly owned subsidiary of Purchaser upon receipt of
purchase price set forth in Section 1.1.1.1, subject to the terms and conditions
of this Agreement.


AGREEMENTS


NOW THEREFORE, in consideration of the promises and the mutual covenants,
conditions, representations and warranties set forth in this Agreement and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


ARTICLE I
PURCHASE AND SALE OF STOCK


1.1           Purchase and Sale of Stock.  Upon receipt of the payment of the
purchase price set forth in Section 1.1.1.1, and subject to the terms and
conditions of this Agreement, Seller shall convey, transfer and assign to
Purchaser, and Purchaser shall purchase and accept from Seller, all right and
title and interest in and to Seller’s shares of stock in the Company (“Shares”
or “Stock”) free and clear of all liens, security interests, pledges,
restrictions, encumbrances, equities, claims, charges, voting agreements, voting
trusts, proxies and rights of any kind, nature or description.  The Parties
agree the following assets are excluded from the purchase and sale of Stock and
shall remain the property of Seller after Closing: 1) Company’s cash and
operating accounts; 2) the cash account designated for the purposes of
satisfying Seller’s fiduciary obligations under the Company’s defined benefit
plan; 3) Seller’s personal belongings, including a computer, phone, pictures,
etc. (collectively, the “Excluded Assets”).  The Parties agree that Company’s
Accounts Receivable and Accounts Payable shall be conveyed, transferred and
assigned to Purchaser upon receipt of the payment of the purchase price set
forth in Section 1.1.1.1, subject to the terms and conditions of this Agreement.


 
Exhibit 10.1 -- Page 1

--------------------------------------------------------------------------------

 

 
1.1.1           Monetary Consideration.  In exchange for the One Hundred (100%)
of the Stock owned by Seller, Purchaser shall pay to Seller Four Million Five
Hundred Fifty Thousand Dollars ($4,550,000.00) (“Purchase Price”), which shall
be payable as follows:


1.1.1.1                      Ninety (90) days from the date of Closing, as
defined in Section 2.1 below, Purchaser shall pay to Seller One Million 00/100
Dollars (1,000,000.00), in lump sum by wire transfer of immediately available
funds; and,


1.1.1.2                      Purchaser shall pay to Seller, One Hundred and
Eighty (180) days from Closing, the amount of Seven Hundred Fifty Thousand and
00/100 Dollars ($750,000) in lump sum by wire transfer of immediately available
funds; and,


1.1.1.3                       The balance of the Purchase Price, Two Million
Eight Hundred Thousand and 00/100 Dollars ($2,800,000.00), shall be paid by
Purchaser to Seller as follows: Beginning three months after the payment in
Section 1.1.1.2 is due, and every three months thereafter until the Purchase
Price is paid in full, Purchaser shall pay to Seller, the sum of Seven Hundred
Fifty Thousand and 00/100 Dollars ($750.000.00) by wire transfer of immediately
available funds.


1.2           Termination.  Prior to Seller’s receipt of the payment set forth
in Section 1.1.1.1, each party shall have the right to immediately upon written
notice to the other party cancel and terminate this Agreement in its entirety
and be released from any and all obligations set forth herein.
 
ARTICLE II
THE CLOSING


2.1           Time and Place of the Closing.  Upon the terms and subject to the
conditions contained in this Agreement, the Closing of the transactions
contemplated by this Agreement shall be effective as of November 11, 2013
(“Closing”).


2.2           Deliveries by Seller.  Upon the terms and subject to the
conditions contained in this Agreement, Seller shall make, or cause to be made,
the following deliveries to Purchaser at the Closing:


2.2.1           [RESERVED]


2.2.2           A duly-executed Stock Powers Certificate representing the
transfer of Seller’s Stock which is attached hereto as Exhibit 2.2.2; and


2.2.3           A duly-executed Bill of Sale representing the sale of Seller’s
Stock which is attached hereto as Exhibit 2.2.3; and


 
Exhibit 10.1 -- Page 2

--------------------------------------------------------------------------------

 




2.2.4           A duly-endorsed Stock Certificate Number 2 issued to Purchaser
dated November 11, 2013 in the amount of 100,000 shares of Stock of the Company
which is attached hereto as Exhibit 2.2.4; and


2.2.5           A Stock Pledge and Escrow Agreement, which is attached hereto as
Exhibit 2.3.1.


2.3           Deliveries by Purchaser.  Upon the terms and subject to the
conditions contained in this Agreement, Purchaser shall make, or cause to be
made, the following deliveries to Seller at the Closing:


2.3.1           A Stock Pledge and Escrow Agreement, which is attached hereto as
Exhibit 2.3.1; and


2.3.2           A Written Action of the Board of Directors of Purchaser
approving the purchase of Seller’s Stock that is attached hereto as Exhibit
2.3.2; and


2.3.3           Such other documents as may be required under this Agreement or
reasonably requested by Seller necessary to effectuate the terms of the
Agreement hereunder; and,


2.3.4           A duly executed Employment Agreement and 2011 Employee,
Director, and Consultant Stock Plan Agreement that is attached hereto as Exhibit
2.3.4; and,


2.3.5           A duly executed Operating Agreement for Accelera Healthcare
Management Service Organization that is attached hereto as Exhibit 2.3.5; and,


2.3.6           A duly executed Secured Promissory Note that is attached hereto
as Exhibit 2.3.6; and,


2.3.7           A duly executed Security Agreement that is attached hereto as
Exhibit 2.3.7; and,


2.3.8           A duly executed Stock Powers Certificate, Assignment, Bill of
Sale, and Resolution (delivered to Escrow Agent) that is attached hereto as
Exhibit 2.3.8;


2.3.9           A commitment letter from Lambert Private Equity, LLC that is
attached hereto as Exhibit 2.3.9.
 
2.3.10          A duly-endorsed Stock Certificate Number 3 issued to Seller from
Purchaser in the amount of 100,000 shares of Stock of the Company (delivered to
Escrow Agent).


2.4           Deliveries by Company.  Upon the terms and subject to the
conditions contained in this Agreement, Seller shall make, or cause to be made,
the following deliveries to Purchaser at the Closing:



 
2.4.1
A Unanimous Written Action of the Stockholders approving the sale of Seller’s
Stock to Purchaser which is attached hereto as Exhibit 2.4.1;



 
Exhibit 10.1 -- Page 3

--------------------------------------------------------------------------------

 
 
2.4.2           Such other documents as may be required under this Agreement or
reasonably requested by Purchaser or Seller as necessary to effectuate the terms
of the Agreement hereunder.


ARTICLE III
REPRESENTATIONS AND WARRANTIES CONCERNING
SELLER AND COMPANY


As a material inducement to Purchaser to enter into this Agreement and
consummate the transaction contemplated hereunder, Seller hereby represents and
warrants to Purchaser the following, in each case as of the date of this
Agreement and the Closing Date, unless otherwise specifically provided:


3.1           Organization and Authorization.


3.1.1           The Company is an Illinois corporation duly organized, validly
existing and in good standing under the laws of the State of Illinois.  The
Company has all requisite power and authority, corporate or otherwise, to carry
on and conduct its business as it is now being conducted and to own or lease its
property and assets.


3.1.2           The Seller and Company have the full corporate power and
authority to enter into this Agreement and all other agreements, documents and
certificates contemplated or required of the Company hereby (collectively, the
"Seller Documents") and to consummate the transactions contemplated under this
Agreement and the Seller Documents.  The execution and delivery of this
Agreement and each Seller Document by the Seller and Company and the
consummation by the Seller and Company of the transactions contemplated hereby
and thereby have been duly approved by the Shareholders of the Company, and no
other company action on the part of the Seller and Company is necessary to
approve and authorize the execution and delivery of this Agreement or the
consummation of the transactions contemplated under this Agreement and the
Seller Documents.  This Agreement and each Seller Document have been duly and
validly executed and delivered by the Seller and Company and constitute the
valid and binding agreements of the Seller and Company, enforceable against the
Seller and Company in accordance with their respective terms.


3.1.3           The execution and delivery of this Agreement and each Seller
Document by the Seller and Company and the consummation by the Seller and
Company of the transactions contemplated by this Agreement and the Seller
Documents will not:


3.1.3.1                      violate or conflict with any provision of the
Articles of Organization, Bylaws, or Shareholder Agreement;


3.1.3.2                      breach, violate or constitute an event of default
(or an event that with the lapse of time, or the giving of notice, or both,
would constitute an event of default) under or give rise to any right of
termination, cancellation, modification or acceleration under, any note, bond,
indenture, mortgage, security agreement, lease, license, franchise, or any other
agreement, instrument or obligation to which the Company is a party, or by which
the Company or any of its property or assets is bound;


 
Exhibit 10.1 -- Page 4

--------------------------------------------------------------------------------

 
 
3.1.3.3                      result in the creation of any lien, claim,
encumbrance, right of first refusal or right of first negotiation, or other
right of any third party of any kind whatsoever upon the property or assets of
the Company or allow any such right that was previously created to become
exercisable;
 
3.1.3.4     violate or conflict with any Order or Law, where:


3.1.3.4.1                      "Order" means any award, decision, injunction,
judgment, order, ruling, decree, subpoena or verdict entered, issued or made or
rendered by any Governmental Authority or arbitrator, and shall include any
consent order or decree;


3.1.3.4.2                      "Law" means any law, ordinance, principle of
common law, regulation, statute or treaty, whether federal, state, local,
municipal, foreign, international or multinational; and


3.1.3.4.3                      "Governmental Authority" means any court,
tribunal or panel, and any government, government agency, authority or
regulatory body, whether federal, state, local, municipal, foreign,
international or multinational (except for anything that would be a breach of
the representations in the foregoing clauses but would not, individually or in
the aggregate, have a material adverse effect on the operations, the Business
Assets, financial condition or results of operations of the Business); or
require, on the part of the Company, any filing or registration with, or permit,
license, exemption, consent, authorization or approval of, or the giving of any
notice to, any Governmental Authority, other than such filings, registrations,
permits, licenses, consents, authorizations, or approvals which, if not made or
obtained, as the case may be, would not, in the aggregate have a material
adverse effect on the business, operations, properties, assets, financial
condition, results of operations or prospects of the Business.


3.2           Financial Matters.  The Company has previously delivered to the
Purchaser copies of certain financial statements, (collectively the "Financial
Statements").  The Financial Statements have been prepared in good faith to
reflect the historical operations and the financial position of the Company as
of their respective dates and have been prepared in accordance with historical
practices consistently applied.


3.3           Absence of Certain Changes and Events.   As of the Closing Date
there has not been nor will be:


 
Exhibit 10.1 -- Page 5

--------------------------------------------------------------------------------

 




3.3.1           any material adverse change in the working capital, assets,
liabilities or financial condition of the Company except as the parties have
agreed with respect to the Company’s cash account and the Excluded Assets.


3.3.2           any damage, destruction or loss, whether or not covered by
insurance, materially and adversely affecting the operations, property, assets
or results of operations of the Company;


3.3.3           any merger, consolidation or share exchange or agreement to
merge, consolidate or exchange Shares with any other corporation (or any
transaction having a similar effect) involving the Company, or any acquisition
of, or agreement to acquire, any stock, business, property or assets of any
other person, firm, association, corporation or other business organization, to
which the Company is or was a party; any material labor dispute involving the
Company;


3.3.4           except in the ordinary course of business, any sale or granting
to any party or parties of any license, franchise, option or other right of any
nature whatsoever to sell, distribute, or otherwise deal in or with products,
merchandise or services of the Company;


3.3.5           except in the ordinary course of business, any arrangement
providing for discounts, incentive awards or other promotional allowances;


3.3.6           except in the ordinary course of business, increases and bonuses
based on term of service regular promotion of employees of, any granting of a
salary increase or authorization or payment of bonuses or material increases in
other benefits payable or to become payable under any bonus, insurance, or other
benefit plans to, employees, or retirees of the Company;


3.3.7           any material liability or obligation (absolute, accrued,
contingent or otherwise) incurred by the Company other than in the ordinary
course of Business consistent with past practice;


3.3.8           any change in any method of accounting or accounting practices
or principles used by the Company;
 
3.3.9   any waiver by the Company of any material claim or right;


3.3.10           any sale, transfer or other disposition by the Company of any
of its assets, except in the ordinary course of Business consistent with past
practice; or


3.3.11           any amount paid, loaned or advanced by the Company or asset
transferred or leased to any employee by the Company except for normal
compensation involving salary and benefits and except for any of the Excluded
Assets.




 
Exhibit 10.1 -- Page 6

--------------------------------------------------------------------------------

 




3.4
Taxes.



3.4.1           Company has accurately prepared and timely filed with each
applicable Tax Authority all Returns of every kind for Taxes required to be
filed by it and has duly paid any such Taxes due to or claimed to be due from
it, whether or not shown on any Return, by each such Tax Authority, (2) no Tax
Authority is now asserting or, to the Seller's knowledge, threatening to assert
against the Company any deficiency or claim for additional Taxes, and (3) no
state, local or foreign Tax Authority is currently claiming or investigating
whether the Company is liable for Taxes in such taxing jurisdiction, except such
jurisdiction where the Company has filed a Return for such Taxes.


 
3.4.2
Definitions.  For purposes of this Agreement:



3.4.2.1                      “Taxes" means all taxes, assessments, charges,
duties, fees, levies or other governmental charges, including federal, state,
city, county, parish, foreign or other income, franchise, capital stock, real
property, personal property, intangible, withholding, FICA (or similar),
unemployment compensation, disability, environmental (including taxes under
section 59A of the IRC) transfer, sales, use, fuel, excise, gross receipts,
alternative or add on minimum, estimated and all other taxes of any kind for
which the Company may have any liability imposed by any Governmental Authority
(including interest, penalties or additions associated therewith) whether
disputed or not, and including any transferee or secondary liability in respect
of any tax (whether imposed by law, contractual agreement or otherwise) and any
liability in respect of any tax as a result of being a Stockholder of any
affiliated, consolidated, combined, unitary or similar group, and shall include
all liabilities of the Company under any unclaimed property Law applicable to
the Company;


3.4.2.2                      “Tax Authority" means any branch, office,
department, agency, instrumentality, court, tribunal, officer, employee,
designee, representative, or other person or entity that is acting for, on
behalf or as a part of any foreign or domestic government (or any political
subdivision thereof) that is engaged in or has any power, duty, responsibility
or obligation relating to the legislation, promulgation, interpretation,
enforcement, regulation, monitoring, supervision or collection of or any other
activity relating to any Tax; and


3.4.2.3                      "Returns" means all returns, declarations, reports,
statements, claims for refunds, estimated returns or reports, and other
documents required to be filed in respect of Taxes, including any amendments or
supplements to any of the foregoing.


3.5
Real Property.



3.5.1           There is no real property that the Company is obligated to
purchase, or has an option to purchase.


 
Exhibit 10.1 -- Page 7

--------------------------------------------------------------------------------

 


3.5.2           Company occupies real property as a tenant or subtenant.


3.5.3           There is no real property that the Company has an option to
lease as tenant or subtenant.


3.6
Tangible Personal Property.



3.6.1           The Company has good and valid title to all tangible personal
property that it purports to own, free and clear of any liens, restrictions,
claims, charges, security interests, easements or other encumbrances of any
nature whatsoever.


3.6.2           All tangible personal property which is in the Company's
possession and control and is currently used in the Business, other than
inventory, is free from material defects, has been maintained in accordance with
normal industry practice, and is in reasonably good operating condition and
repair, subject to normal wear and tear, and Purchaser has had ample opportunity
to inspect and view all personal property in question and finds no defect(s)
therein.


3.6.3           All inventory owned by the Company is merchantable and of a
quality and quantity usable and salable in the ordinary course of the
Business.  No inventory, whether owned by the Company or out in the trade, is
out-of-date by applicable franchisor standards.  To the Company's knowledge, no
previously sold inventory is subject to returns materially in excess of that
experienced by the Company during its most recently completed fiscal year.  All
of the inventories of the Company are valued for the purposes thereof at cost.


3.7
Employee Benefit Plans.



3.7.1           Exhibit 2.4.2 lists, if any, each Employee Benefit Plan that is
currently in effect or as to which the Company has any ongoing liability or
obligation.  As used herein, "Employee Benefit Plan" means any and all pension
or welfare benefit programs, payroll practices, fringe benefits, or other plans,
arrangements, agreements and understandings for employees, groups of employees
or specific individual employees to which the Seller contributes or is a party,
by which it may be bound or under which it may have liability, other than
benefits required by applicable law (e.g., social security benefits and payroll
taxes related thereto), including without limitation pension or retirement
plans, deferred compensation plans, bonus or incentive plans, early retirement
programs, severance pay policies, support funds, medical or dental insurance,
short-term and long-term disability, educational reimbursement plans, sick
leave, vacation policy, and any other payment or reimbursement plans.  The
Parties acknowledge that there is a defined benefit pension plan that will be
terminated by Seller on or about January 1, 2014. Seller shall remain
responsible for any obligations under this defined benefit plan.


3.7.2           Each Employee Benefit Plan intended to qualify under Section
401(a) of the IRC has received a favorable determination letter from the
Internal Revenue Service as to its qualification under Section 401(a) of the
IRC.   The related trusts have been determined to be exempt from federal income
taxation under Section 501(a) of the IRC.


 
Exhibit 10.1 -- Page 8

--------------------------------------------------------------------------------

 
 
3.8
Labor Relations.  As of the date of this Agreement and the Closing Date:



3.8.1           The Company is in compliance in all material respects with all
Laws and collective bargaining agreements respecting employment and employment
practices (including, without limitation, Executive Order 11246) and the Fair
Labor Standards Act, and the Company has not engaged in any unfair labor
practice within the meaning of Section 8 of the National Labor Relations Act or
has fully remedied any official finding of any such practice;


3.8.2           No breach of contract and/or denial of fair representation claim
has been filed or is or was pending against the Company and/or any labor
organization representing any of the Company's employees; no claim for unpaid
wages or overtime or for child labor or for record keeping violations has been
filed or is or was pending under the Fair Labor Standards Act, Davis-Bacon Act,
Walsh-Healey Act or Service Contract Act or any other applicable Law; no
citation has been issued by the Occupational Safety and Health Administration
("OSHA ") against the Company and no notice of contest or OSHA administrative
enforcement proceeding involving the Company has been filed or is pending; no
workers' compensation or retaliation claim has been filed or is or was pending
against the Company; and no citation of the Company has occurred and no
enforcement proceeding has been initiated or is or was pending under federal
immigration law;


3.8.3           There is no unfair labor practice, charge or complaint or any
other matter against or involving the Company or any other labor organization
representing any of the Company's employees pending or threatened of which the
Company has received written notice before the National Labor Relations Board
("NLRB") or any court of law, and the Company's employees have not been and are
not represented by a labor organization which was either NLRB certified or
voluntarily recognized;


3.8.4           there is no organized labor strike, material dispute, slowdown
or stoppage actually pending or, to the knowledge of the Company, threatened
against the Company, and there is no handbilling, picketing or work stoppage
(sympathetic or otherwise);


3.8.5           no certification or decertification petition or organizational
drive with respect to any of the Company's employees has been filed with the
NLRB, of which the Company has received notice;


3.8.6           no arbitration proceeding arising out of or under any collective
bargaining agreement is or has been pending or, to the knowledge of the Company,
threatened against the Company; to the knowledge of the Company, no basis for
any such claim for arbitration by Company employee exists;


 
Exhibit 10.1 -- Page 9

--------------------------------------------------------------------------------

 


3.8.7           there are no charges, official investigations, administrative
proceedings or formal complaints of discrimination (including discrimination
based upon sex, age, race, religion, national origin, sex preference,
disability, veteran status or claims under family or medical leave statutes) by
any of the Company's employees pending or, to the knowledge of the Company,
threatened against the Company before the Equal Employment Opportunity
Commission or any federal, state or local agency or court; and


3.8.8            there have been no audits of the equal employment opportunity
practices of the Company by any governmental entity.
 
3.9
Employees.

 
3.9.1   All of Company’s current employees are citizens of the United States or
have a green card and are eligible for hire in the United States.
 
3.9.2          There are no ongoing, or known to the Company to be imminent,
governmental investigations of the Seller pursuant to any Employment Laws;
 
3.9.3   There are no settlements now existing related to employment claims.


3.10
Environmental Matters.  The Seller warrants that:



3.10.1           the Company (1) has obtained all material permits, licenses and
other authorizations and filed all notices that are required to be obtained or
filed by it for the operation of the Business under applicable Environmental
Laws; (2) has been and is in compliance in all material respects with all terms
and conditions of such required permits, licenses and authorizations; and (3)
has been and is in compliance in all material respects with all other applicable
limitations, restrictions, conditions, standards, prohibitions, requirements,
obligations, schedules and timetables contained in any Environmental Laws;


3.10.2           there are no ongoing, or known to the Company to be imminent,
governmental investigations of the Company pursuant to any Environmental Laws;


3.10.3           the Company is not responsible for, nor has it agreed to assume
responsibility for the monitoring, investigation or cleanup of any environmental
contamination;


3.10.4           neither the Company nor any predecessor in interest has been
identified as a potentially responsible party at, or received a request for
information pursuant to any Environmental Laws related to, any contaminated or
previously contaminated site;


3.10.5           neither the Company nor any predecessor in interest has been
requested to indemnify another party or contribute towards the monitoring,
investigation or cleanup costs of any contaminated or previously contaminated
site;


 
Exhibit 10.1 -- Page 10

--------------------------------------------------------------------------------

 




3.10.6           there are no underground storage tanks, above-ground storage
tanks, surface impediments, landfills, polychlorinated biphenyls and/or friable
asbestos or settled asbestos dust on, under or within the real property owned or
leased by the Company;


3.10.7           there are no past or present events, conditions, circumstances,
activities, practices, incidents, actions or plans known to Company that have
materially interfered with or are likely to prevent continued compliance with
Environmental Laws in all material respects;


3.10.8           neither the Company nor any predecessor in interest of the
Company has been named as a defendant or, to the Company's knowledge, a
potential defendant in any actual or threatened civil lawsuit alleging that
waste materials of the Company or the Company's predecessor in interest caused
or contributed to personal injuries or resulted in damages to any person; and


3.10.9           to the Company's knowledge, since the commencement of the
fourth fiscal year of the Company preceding the date hereof, no current or
former employee has claimed to have suffered any injury or health problem as a
result of the working conditions at the Company's facilities, including but not
limited to any claims alleging indoor air pollution, exposure to asbestos or any
failure to comply with the requirements of OSHA or any similar Law.


3.10.10                       As used in this Agreement, "Environmental Laws"
means any applicable Order or Law relating to (1) the emission of pollutants or
hazardous substances into the air, (2) the discharge of pollutants into the
waters, (3) the disposal of hazardous waste, (4) the release and/or threatened
release of hazardous substances into the environment, (5) the manufacture,
processing, distribution, presence (including, without limitation, any
right-to-know laws), use, handling, treatment, storage, transportation or
disposal of any chemical, substance, material or waste that has been listed as
toxic or hazardous by the Environmental Protection Agency or by any equivalent
state or local agency or bureau, (6) the protection of the environment and/or of
public health and safety, and/or (7) the protection of the health and safety of
employees, including, without limitation, the OSHA general duty clause in 29
U.S.C.  Section 654 and the other standards and requirements established in OSHA
pertaining to such health and safety.


3.11
Contracts and Commitments.



3.11.1           The Company is not, to Seller’s knowledge, in default under any
Contract and has not received any notice of cancellation or termination in
connection therewith.   To the Seller’s knowledge, no party to a Contract has
given written notice that such party is claiming that a Contract to which it is
a party is unenforceable.


3.11.2           To the knowledge of the Seller: (1) there are no pending or
threatened bankruptcy, insolvency, or similar proceedings with respect to any
party to any Contract, and (2) no event has occurred that (whether with or
without notice, lapse of time or the happening or occurrence of any other event)
would constitute a default thereunder by either the Company or any other party
thereto.


 
Exhibit 10.1 -- Page 11

--------------------------------------------------------------------------------

 
 
3.12
Intellectual Property Rights.



3.12.1           Defined.  (l) all trademarks, service marks, trademark
registrations, trademark and service mark registration applications, copyrights,
inventions, designs, trade styles, logos, patents and patent applications are
owned by the Company (the "Intellectual Property Rights")(only
www.mentalhealthchicago.com has been registered with the State of Illinois as a
logo, and (2) all contracts, agreements or understandings pursuant to which the
Company  has authorized any person to use, or any person has the right to use,
in any business or commercial activity, any of the items listed in clauses (1)
and (2) above.


3.12.2           The validity of the Intellectual Property Rights has not been
questioned in any prior litigation and is not the subject of any claim or demand
of any person relating to, or any proceedings which are pending or, to the
knowledge of the Seller, threatened, which challenge the rights of the Company
in respect of the Intellectual Property Rights.   The Seller does not know of
any valid basis for any such claim.   The Seller has no knowledge of any party
that is infringing or has infringed the Intellectual Property Rights.


3.13
Litigation.  Seller warrants that, to the best of Seller’s knowledge, there is
no:



3.13.1           litigation, claims, suits, actions, arbitrations,
investigations or administrative or other proceedings pending or, to the
knowledge of the Seller, threatened against the Company or involving any of its
property or Business


3.13.2           Unsatisfied judgments, orders, injunctions, decrees,
stipulations or awards (whether rendered by a court, administrative agency, or
by arbitration, pursuant to a grievance or other procedure) against the
Company.  No present or former officer, manager or governor of the Company has
or will have any claim for indemnification from the Company related to any act
or omission prior to the Closing Date by such present or former officer, manager
or governor.


3.14           Suppliers and Customers.  To the knowledge of the Seller, the
consummation of the transactions contemplated hereunder will not have any
adverse effect on the business relationship of the Purchaser with any such
supplier or customer.


3.15           Required Governmental Licenses and Permits.  The Company has all
material licenses, permits or other authorizations of Governmental Authorities
necessary for the production and sale of its products and all other material
licenses, permits or other authorizations of Governmental Authorities necessary
for the conduct of the Business.


3.16           Other.  No representation or warranty by the Seller or Company in
this Agreement, the Disclosure Schedules to this Agreement or the certificate
furnished to Purchaser contains or will contain as of the date made any
knowingly untrue statement of a material fact, or omits to state a material fact
necessary to make the statements herein or therein not misleading.






 
Exhibit 10.1 -- Page 12

--------------------------------------------------------------------------------

 




ARTICLE IV
REPRESENTATIONS AND WARRANTIES CONCERNING PURCHASER


As a material inducement to Seller to enter into this Agreement and consummate
the transaction contemplated hereunder, Purchaser hereby represents and warrants
to Seller the following, in each case as of the date of this Agreement and the
Closing Date, unless otherwise specifically provided:


4.1           Capacity of Purchaser.  Purchaser is a Delaware corporation
company, duly organized, validly existing and in good standing under the laws of
the State of Delaware.  Purchaser has the full legal right, power, capacity and
authority to execute and deliver this Agreement and to perform Purchaser’s
respective obligations hereunder.


4.2           Information Concerning Company.  Purchaser represents and warrants
that Purchaser has received a copy of, and has fully and carefully read, and
fully understands the Company’s financial statements and notes
thereto.  Purchaser has also had the opportunity to ask questions of, and
receive adequate answers from, the Company, or an agent or a representative of
the Company, concerning the terms and conditions of the investment and the
business and legal affairs of the Company, and to obtain any additional
information necessary to verify such information, and Purchaser has received
such additional information concerning the Company as Purchaser considers
necessary or advisable in order to form a decision concerning the purchase of
Seller’s Stock.


4.3           High Degree of Risk.  Purchaser realizes that the purchase of
Seller’s Stock involves a high degree of risk, including the risk of receiving
no return on the investment and of losing Purchaser’s entire investment in
Seller’s Stock.


4.4           Ability to Bear the Risk.  Purchaser is able to bear the economic
risk of investment in Seller’s Stock, including the total loss of such
investment.


4.5           Business Sophistication.  Purchaser acknowledges and stipulates
that Purchaser has sufficient knowledge, skill and experience in financial, tax,
accounting, and Business matters to be capable of evaluating the risks and
merits of Purchaser’s prospective purchase herein and does not rely upon
Seller’s or the Company’s representations in relation thereto.


4.6           Suitability.  Purchaser has such knowledge and experience in
financial and Business matters that Purchaser is capable of evaluating the
merits and risks of the purchase of Seller’s Stock.


4.7           Enforceability.  This Agreement constitutes the valid and legally
binding obligation of Purchaser, enforceable against Purchaser in accordance
with its terms.  Purchaser need not give any notice to, make any filing with, or
obtain any authorization, consent, or approval of any government or governmental
agency in order to consummate the transactions contemplated by this Agreement
prior to Closing.


 
Exhibit 10.1 -- Page 13

--------------------------------------------------------------------------------

 




4.8           Investment Intent.  Purchaser represents and warrants to the
Company and Seller as follows:


4.8.1           Purchaser has been advised that: (i) the sale of Seller’s Stock
to Purchaser has not been registered under the Securities Act of 1933, as
amended (the “Act”) or relevant state laws but are being offered pursuant to
exemptions from registration provided under the Act and applicable state laws;
(ii) reliance upon such exemption or exemptions is predicated, in part, on
Purchaser’s representations and warranties that Purchaser is acquiring such
Stock for investment, for Purchaser’s own account, and for long-term investment
and not with the intent of reselling or otherwise distributing the same, and
Purchaser alone shall have the full legal and equitable right, title, and
interest in the Stock; and (iii) the Company’s reliance upon exemptions from
registration under the Act and other applicable state laws;


4.8.2           Purchaser understands that exemptions from the registration and
qualification requirements, as referred to above, may not be available to
Purchaser, and the Company, and its agents and counsel, will have a reasonable
obligation to assist Purchaser in registering or qualifying a disposition of
Seller’s Stock or in obtaining or establishing an exemption from such
registration or qualification requirements; and


4.8.3           Purchaser understands that any certificate representing Seller’s
Stock, and any part thereof, will bear a legend stating, in effect, that the
issuance or sale of Seller’s Stock or warrants have not been registered under
the Act or any applicable state securities laws, and such legend may refer to
the restrictions on transfers and sales contained in this Agreement.


4.9           Non-Contravention.  Neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will:
(i) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, directive or ruling of any government, government agency, or
court to which Purchaser is subject; or (ii) conflict with, result in a breach
of, constitute a default under, result in the acceleration of, create in any
party the right to accelerate, terminate, modify, or cancel, or require any
notice under any agreement, contract, lease, license, permit, instrument, or
other arrangement to which Purchaser is a party or by which Purchaser is bound
or to which any of Purchaser’s assets are subject; or (iii) violate or conflict
with any provision of the the Purchaser’s Articles of Organization, Bylaws, or
Shareholder Agreement.
 
ARTICLE V
COVENANTS


5.1           General.  If at any time after the Closing, if any further action
is necessary or desirable to carry out the purposes of this Agreement, each of
the parties will take such further action (including the execution and delivery
of such further instruments and documents) as any other party reasonably may
request.


 
Exhibit 10.1 -- Page 14

--------------------------------------------------------------------------------

 




5.2           Reasonable Efforts.  Each party agrees to use with all due
dispatch its commercially reasonable best efforts to take, or cause to be taken,
all actions and to do, or cause to be done, all things necessary or advisable to
consummate and make effective as promptly as practicable the transactions
contemplated by this Agreement and to cooperate with the other parties in
connection with the foregoing.  Each party further agrees not to undertake any
course of action inconsistent with the satisfaction of the conditions to Closing
set forth herein, and to do all such acts and take all such measures as may be
reasonable to comply, and be in compliance, with the representations,
warranties, covenants and agreements contained in this Agreement.


5.3           Financing.  Purchaser shall not enter into any loan agreements,
bank financing arrangements, lines of credit or promissory notes in the name of
the Company, or undertake any debt or similar obligation, in the name of
Company, without the written consent of Seller, until the Purchase Price is paid
in full.


5.4           Operation of the
Business.                                                      Purchaser shall
conduct the Business of the Company in a commercially reasonable manner,
including but not limited to, consistent with past practices in terms of salary,
bonuses, hiring and firing of officers, executives, and other management type
positions, until the Purchase Price is paid in full.


5.5            Medical Corporation Act (805 ILCS
15).                                                                           The
Purchaser is aware of and understands the provisions of the Medical Corporation
Act.  Notwithstanding anything to the contrary in this Agreement, Seller,
Company, and Purchaser acknowledge and agree that in the event this Agreement
and/or the consummation by the Seller, Company, and Purchaser of the
transactions contemplated by this Agreement, violates the provisions of the
Medical Corporation Act, any violation shall not be a breach by Seller and/or
Company of this Agreement or the representations and warranties made by Seller
and/or Company, and shall not create or give rise to an indemnification claim
and/or damages in favor of Purchaser against Seller or Company.


ARTICLE VI
FINANCIAL MATTERS


6.1           Due Diligence.  Purchaser has the right to investigate the books,
legal matters, records and financial information of the Company and if
appropriate will verify such data to Purchaser’s complete satisfaction.


ARTICLE VII
GENERAL PROVISIONS


7.1           No Third-Party Beneficiaries.  Other than the Company, Purchaser,
and Seller, this Agreement shall not confer any rights or remedies upon any
person or entity other than the parties and their respective heirs, legal
representatives, successors and permitted assigns.
 


 
Exhibit 10.1 -- Page 15

--------------------------------------------------------------------------------

 




7.3           Survival.


All representations, warranties, covenants and agreements of the Parties in this
Agreement or any other certificate or document delivered pursuant to this
Agreement will survive the Closing.  Neither the Purchaser nor the Seller will
have any liability with respect to any claim under Section 3 or Section 4 unless
Purchaser or Seller provides the other party notice of such a claim on or before
the one year anniversary of the date of this Agreement; provided, however, that
(a) any claim relating to any representation made in Sections 3.1, 3.3, 3.4,
3.10, 4.1, 4.7, and 4.9 may be made at any time until the expiration of the
applicable statute or period of limitations and (b) any claim related to
intentional or fraudulent breaches of the representations and warranties may be
made at any time without limitation.


7.4           Independent Advice.  Each party is entering into this transaction
voluntarily based upon that party’s own judgment and evaluation.  Both Seller
and Purchaser acknowledge and agree that they have been given an opportunity to
obtain independent legal and accounting advice with respect to the subject
matter of this Agreement.


7.5           Succession and Assignment.  This Agreement shall be binding upon
and inure to the benefit of the parties named herein and their respective heirs,
legal representatives, successors and permitted assigns.


7.6           Counterparts and Facsimile Delivery.  This Agreement may be
executed in one or more counterparts, and by different parties on different
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.  This Agreement shall be
effective once one or more counterparts hereof have been executed by each party
hereto, whether or not all such signatures are on the same counterpart.  Either
party may deliver an executed counterpart of this Agreement by facsimile
transmission, provided the original executed counterpart is thereafter promptly
delivered to the other party.


7.7           Headings.  The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.


7.8           Notices.  All notices, requests, demands, claims and other
communications hereunder shall be in writing.  Any notice, request, demand,
claim, or other communication hereunder shall be deemed duly given if (and then
two (2) business days after) it is sent by registered or certified mail, return
receipt requested, postage prepaid, and addressed to the intended recipient at
his/her/its last known address.  A copy of notices to Seller shall be sent to
Michael R. Hauert at Garelli Grogan Hesse & Hauert, 340 W. Butterfield Rd.,
Suite 2A, Elmhurst, IL 60126.


7.9           Governing Law; Venue.  This Agreement shall be governed by and
construed in accordance with the domestic laws of the State of Illinois without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Illinois or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Illinois.  The Parties
agree that all disputes, legal actions, suits and proceedings arising out of or
relating to this Agreement must be brought exclusively in a State Court located
in DuPage County, IL or Federal District Court located in Cook County, IL.


 
Exhibit 10.1 -- Page 16

--------------------------------------------------------------------------------

 
 


7.10           Entire Agreement.  This Agreement contains the entire
understanding between and among the parties and supersedes any prior
understandings and agreements among them respecting the subject matter of this
Agreement.  Any amendments to this Agreement must be in writing and signed by
the party against whom enforcement of that amendment is sought.


7.11           Attorneys’ Fees.  In the event that any proceeding, suit or
action is brought by any party under this Agreement to enforce any of its terms,
it is agreed that the prevailing party shall be entitled to reasonable
attorneys’ fees to be fixed by the trial and appellate courts in any such
proceeding or as incurred in the collection of any judgment.


7.12           Amendments and Waivers.  No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by the
Company, Purchaser and Seller.  No waiver by any party of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.


7.13           Expenses.  Each party shall bear its own costs and expenses
(including legal fees and expenses and filing or processing fees imposed by
governmental authorities) incurred in connection with this Agreement and the
transactions contemplated herein.


7.14           Construction.  The parties have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement.  Any reference to any federal, state, local,
or foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.  The
word “including” shall mean “including without limitation”.


7.15           Incorporation of Recitals.  The parties hereto acknowledge that
the above-stated recitals are true and correct and are hereby incorporated by
reference.  The parties hereto have entered into this Agreement in reliance upon
the recitals as hereinbefore set forth together with the representations,
warranties and other terms and provisions of this Agreement.


 
Exhibit 10.1 -- Page 17

--------------------------------------------------------------------------------

 




7.16           Units.


7.16.1           Issuance of Stock.  Upon the closing of this transaction and
Seller’s delivery of a Stock Powers Certificate, the Company shall issue a
certificate representing Seller’s Stock titled in the name of the Purchaser.


7.16.2           Restrictive Legend.  Purchaser agrees that the Company shall
place a restrictive legend on all documents representing Seller’s Stock or any
part thereof containing, substantially, the following language:


The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, (the “Act”), have not been registered
under any state securities laws, and are subject to Agreements amongst the
Stockholders in relation to the sale, transfer, or encumbrance of these
securities.


7.17           Death of Seller.  The obligation to pay the Purchase Price shall
survive the death or disability of the Seller. In the event of the death or
disability of a Seller, Purchaser shall pay the balance of the Purchase Price to
Seller’s duly appointed legal representative.


7.18           Appointment as Manager.  Prior to Closing, Purchaser shall form
an Illinois limited liability company named Accelera Healthcare Management
Service Organization, LLC.  A copy of the Operating Agreement is attached hereto
as Exhibit 7.18.  Purchaser agrees that Blaise J. Wolfrum, M.D shall be
appointed as sole Manager of said LLC until Blaise J. Wolfrum, M.D. is unwilling
or unable act.


7.19           Incorporation of Exhibits and Disclosure Schedule.  The Exhibits
and Disclosure Schedule identified in this Agreement are incorporated herein by
reference and made a part hereof.


[THIS SPACE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]






 
Exhibit 10.1 -- Page 18

--------------------------------------------------------------------------------

 


STOCK PURCHASE AGREEMENT


SIGNATURES


IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first written above.



 
Blaise J. Wolfrum, M.D.
(“SELLER”)
 
 
 
/s/ Blaise J. Wolfrum   M.D.
By:  Blaise J. Wolfrum, M.D.
 
 
ACCELERA INNOVATIONS, INC.
(“PURCHASER”)
 
 
 
/s/ Geoffrey Thompson
By:  Geoffrey Thompson
Its:  Chairman of the Board of Directors
 
 
 
Behavioral Health Care Associates
(“COMPANY”)
 
 
 
/s/ Blaise J. Wolfrum  M.D.
By:  Blaise J. Wolfrum, M.D.
Its:  President
 







 
Exhibit 10.1 -- Page 19

--------------------------------------------------------------------------------

 


EXHIBIT 2.2.2
STOCK POWERS CERTIFICATE
 
 
 
 
 
 


 
Exhibit 10.1 -- Page 20

--------------------------------------------------------------------------------

 




STOCK POWERS CERTIFICATE


FOR VALUE RECEIVED, Blaise J. Wolfrum, M.D., an individual resident of the State
of Illinois, hereby sells, assigns and transfers, effective upon the payment of
the purchase price set forth in Section 1.1.1.1 of the Purchase Agreement, unto
Accelera Innovations, Inc., a Delaware Corporation, One Hundred (100%)of his
shares of stock (“Shares” or “Stock”) representing all of the issued and
outstanding Stock of Behavioral Health Care Associates (the “Company”), whether
or not such Stock are certificated, and any and all instruments or evidences of
ownership of the Stock in the Company, which may exist in any form whatsoever,
and does hereby irrevocably constitute and appoint any manager of the within
named Company as attorney to transfer the said Stock on the Books of the within
named Company with full power of substitution in the premises.



 
Blaise J. Wolfrum, M.D.
 
 
 
/s/ Blaise J. Wolfrum M.D.
By: Blaise J. Wolfrum, M.D.











 
Exhibit 10.1 -- Page 21

--------------------------------------------------------------------------------

 


EXHIBIT 2.2.3
BILL OF SALE
 
 
 
 
 
 
 


 
Exhibit 10.1 -- Page 22

--------------------------------------------------------------------------------

 


BILL OF SALE


FOR VALUABLE CONSIDERATION, Blaise J. Wolfrum, M.D. (“Seller”), an individual
resident of the State of Illinois, hereby sells and conveys to Accelera
Innovations, Inc. (“Buyer”), a Delaware corporation, the following property,
effective upon the payment of the purchase price set forth in Section 1.1.1.1 of
the Purchase Agreement:
 
 
One Hundred (100%) of the shares of stock of Behavioral Health Care Associates,
an Illinois company, and any and all instruments or evidences of said Stock in
Behavioral Health Care Associates which may exist in any form whatsoever.


Seller is the owner of the property described above, that the property is free
from all encumbrances and that Seller has the right to sell and convey the
property to Buyer.  Seller represents and warrants that the Stock are the only
issued and outstanding interests in BHCA.  Seller agrees to warrant and defend
the sale of the property to Buyer against any and all persons who claim title to
the property described above.  This Bill of Sale shall bind Seller and benefit
Purchaser and its successors and assigns.



 
Blaise J. Wolfrum, M.D.
 
 
/s/ Blaise J. Wolfrum M.D.
By: Blaise J. Wolfrum, M.D.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
Exhibit 10.1 -- Page 23

--------------------------------------------------------------------------------

 
 
 
EXHIBIT 2.3.1
STOCK PLEDGE AND ESCROW AGREEMENT
 
 
 
 
 
 


 
Exhibit 10.1 -- Page 24

--------------------------------------------------------------------------------

 


STOCK PLEDGE AND ESCROW AGREEMENT


THIS STOCK PLEDGE AND ESCROW AGREEMENT is made, entered into as of November 11,
2013 and is effective upon the payment of the purchase price set forth in
Section 1.1.1.1 of the Purchase Agreement (hereinafter the “Effective Date”) by
and between Accelera Innovations, Inc., a Delaware corporation (hereinafter
“Pledgor”), Blaise J. Wolfrum, M.D., an individual resident of the state of
Illinois (hereinafter “Secured Party”) and BW Holdings, LLC, an Illinois limited
liability company (hereinafter “Escrow Agent”).


RECITALS


WHEREAS,                      Secured Party and Pledgor are parties to that
certain Stock Purchase Agreement (“Purchase Agreement”) of even date herewith
pursuant to which Pledgor agreed to acquire from Secured Party one hundred
percent (100%) of the Stock owned by the Secured Party;


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants of
the party hereto, the parties do hereby agree as follows:


AGREEMENTS


1. 
Appointment of Escrow Agent and Acceptance.  Pledgor and Secured Party do hereby
appoint and designate BW Holdings, LLC as the Escrow Agent for the purposes set
forth in this Agreement.  Escrow Agent hereby accepts that appointment and
agrees to perform the obligations of Escrow Agent set forth in this Agreement.



2. 
Security Interest.  As security and payment for the performance by the Pledgor
of the Secured Obligations, Pledgor does hereby grant to Secured Party a
security interest in the Stock together with the proceeds thereof and any
additional Collateral which shall be delivered to Escrow Agent in accordance
with this Section 2.  Until the Secured Obligations are satisfied in full, if
the Company shall distribute to its Shareholders, by reason of their ownership
of Stock of the Company, any security or property, including cash, then Pledgor
shall distribute to Escrow Agent, to hold as additional collateral hereunder,
the number of such Stock or security or the amount of any such other property to
which Secured Party would have been entitled if he or she were the owner of the
Stock.  The Stock and any substitutions or replacements described above are
collectively referred to herein as the “Collateral”.  For the purposes of this
Agreement, “Secured Obligations” shall mean the payment of the monetary
consideration set forth in greater detail in Section 1.1.1 of the Purchase
Agreement between Pledgor and Secured Party, as well at Pledgor’s other
obligations under this Agreement, the Purchase Agreement, and the Employment
Agreement, Employee Confidentiality, Non-Circumvention, and Non-Solicitation
Agreement.



3. 
Deposit by Pledgor.  A certificate representing the Stock (hereinafter the
“Certificate”) together with an Assignment, Stock Powers Certificate, Bill of
Sale, and Resolution separate from certificate with respect to the Stock duly
endorsed to Secured Party by the Pledgor (the “Assignment”) are hereby deposited
by the Pledgor with Escrow Agent to be held as collateral security for the
payment and performance of the Secured Obligations.  The Certificate and
Assignment and any other Collateral delivered to Escrow Agent shall be held and
disposed of by the Escrow Agent in accordance with the terms and provisions of
this Agreement.

 
 
Exhibit 10.1 -- Page 25

--------------------------------------------------------------------------------

 

 
4. 
Representations, Warranties and Covenants of Pledgor.  Pledgor hereby
represents, warrants and covenants to Secured Party that until the Secured
Obligations are satisfied in full:




 
(a)
Good Title, Further Assurance.  The Pledgor has and will have at all times
during the term hereof good title to the Collateral free and clear of all
security interests, liens and encumbrances except the security interest granted
herein.  Pledgor shall execute any security agreement or financing statement or
take any other action requested by Secured Party which Secured Party determines
is necessary and proper in order to perfect his security in the Collateral.  No
failure on the part of Secured Party or Escrow Agent to require any current
perfection of the security interest granted herein shall be deemed a waiver of
Secured Party’s rights to require the perfection of such security interest in
the future.




 
(b)
Sale or Encumbrance of Collateral.  Pledgor shall not sell, transfer, lease,
grant a security interest in, or otherwise dispose of any of the Collateral
without the prior written consent of Secured Party.




 
(c)
Performance of Agreements.  Pledgor shall pay each installment of principal and
interest due under the Note as and when the same shall become due and shall
perform and observe all covenants, agreements and provisions contained in the
Note and this Agreement.




 
(d)
Financing.  Pledgor shall not obtain any financing or undertake any debt or
similar obligation, in the name of Company, without the written consent of the
Secured Party, until the Purchase Price is paid in full.




 
(e)
Operation of the Business.   Pledgor shall conduct the Business of the Company
in a commercially reasonable manner, including but not limited to, consistent
with past practices in terms of salary, bonuses, hiring and firing of officers,
executives, and other management type positions, until the Purchase Price is
paid in full.



5. 
Events of Default.  Any of the following shall constitute an “Event of Default”
under the Note, this Agreement, or the Purchase Agreement:




 
(a)
Breach by Pledgor of any covenant, representation, warranty or agreement
contained in the Note, this Agreement, Employment Agreement, Employee
Confidentiality, Non-Circumvention, and Non-Solicitation Agreement, and/or the
Purchase Agreement where such breach is not completely cured within ten (10)
days, in the case of a payment default, or within thirty (30) days in all other
cases, after delivery of Pledgor of written notice from Secured Party
identifying any such default.

 
 
Exhibit 10.1 -- Page 26

--------------------------------------------------------------------------------

 

 

 
(b)
Any statement, representation or warranty of Pledgor to Secured Party made in
the Note, this Agreement, Employment Agreement, Employee Confidentiality,
Non-Circumvention, and Non-Solicitation Agreement and/or the Purchase Agreement
shall prove to have been incorrect or misleading in any material respect when
made.




 
(c)
Pledgor becomes insolvent or makes an assignment for the benefit of creditors,
applies for or consents to the application, or suffers the appointment of, any
receiver, trustee or similar officer, or initiates or has initiated against it,
any act, process or proceeding under insolvency, bankruptcy, dissolution,
liquidation or similar law which shall remain unstayed for a period of ten (10)
days.




 
(d)
Immediately if Pledger, or any agent, subsidiary, or affiliate of Pledgor,
terminates or attempts to terminate Secured Party’s employment with Behavioral
Health Care Associates, or demotes, reassigns, or transfers the Secured Party or
takes any action negatively affecting Secured Party’s employment with Behavioral
Health Care Associates.




 
(e)
Immediately if Pledger, or any agent, subsidiary, or affiliate of Pledgor,
removes or attempts to remove, or terminates or attempts to terminate, Secured
Party as Manager of Accelera Healthcare Management Service Organization.



6. 
Remedies.  Upon the occurrence of an Event of Default, at any time thereafter
until such Event of Default is fully cured, Secured Party may deliver a notice
of default to Pledgor and Escrow Agent simultaneously stating that Pledgor is in
default under the terms of this Agreement and the Note.  The Escrow Agent shall,
not less than five (5) nor more than ten (10) days after receipt of such written
notice, deliver the Certificate and Assignment together with any other
Collateral or documentation delivered to Escrow Agent pursuant to this Agreement
to the Secured Party.  Written notice of that delivery shall be sent by Escrow
Agent to Pledgor.  The Secured Party shall have all rights and remedies
available to him or her under applicable law with respect to any such Event of
Default.  Nothing contained herein shall be deemed to limit or restrict any
other remedy available to Secured Party.



7. 
Rights of Ownership Prior to Default.  So long as the Collateral is held by the
Escrow Agent and until such time as Secured Party may become entitled to
possession of the Collateral under this Agreement, Secured Party may not
exercise any voting rights or other rights with respect to the Collateral or
receive any cash distributions associated therewith.



8. 
Satisfaction of the Secured Obligations; Return of Collateral.  Upon
satisfaction in full of the Secured Obligations, Pledgor shall deliver written
notice thereof to Secured Party and the Escrow Agent.  The Escrow Agent shall,
not less than five (5) nor more than ten (10) days after the receipt of such
written notice, deliver the Certificate and Assignment, together with any other
Collateral or documentation delivered to Escrow Agent pursuant to this Agreement
to the Pledgor.  Written notification of that delivery shall be sent by Escrow
Agent to Secured Party.

 
 
Exhibit 10.1 -- Page 27

--------------------------------------------------------------------------------

 

 
9.
Duties and Obligations of Escrow Agent.




 
(a)
The Escrow Agent may exclusively rely upon and shall be protected in acting upon
any statement, certificate, notice, request, consent, order or other document
believed by it to be genuine and to have been signed or presented by the proper
party or parties hereunder.  The Escrow Agent shall be under no duty or
obligation to ascertain the accuracy or correctness of any matter set forth in
any notice or affidavit received by it pursuant to the terms of this Agreement
and shall be entitled to fully rely on any such notice or affidavit alone,
without further documentation or inquiry and to release or deliver the
Collateral or any document held by it in accordance with such notice or
affidavit in the time periods provided in this Agreement.  The release and
delivery of the Collateral or any other documents evidencing the Collateral in
accordance with the terms of this Agreement shall constitute full and complete
discharge of all obligations of Escrow Agent hereunder.




 
(b)
The Escrow Agent shall be under no obligation to institute or defend any action,
suit or proceeding in connection with this Agreement unless first indemnified to
its satisfaction.  Escrow Agent may retain counsel in respect of any questions
arising under this Agreement and the Escrow Agent shall not be liable for any
action taken or omitted in good faith upon advice of such counsel.




 
(c)
All securities held by Escrow Agent pursuant to this Agreement shall constitute
trust property for the purposes for which they are held and the Escrow Agent
shall not be liable for any interest thereon.



10. 
Miscellaneous Provisions.




 
(a)
Incorporation of Recitals.  The parties hereto acknowledge that the above-stated
recitals are true and correct and are hereby incorporated by reference.  The
parties hereto have entered into this Agreement in reliance upon the recitals as
hereinbefore set forth together with the representations, warranties and other
terms and provisions of this Agreement.




 
(b)
Entire Agreement.  This Agreement embodies the entire understanding between the
parties and supersedes all prior understandings and agreements related to the
subject matter.




 
(c)
Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their assigns, executors, heirs or successors
provided that no party shall assign any right or obligation hereunder, in whole
or in part, without the prior written consent of the other parties hereto, and
any attempt to do so shall be void.




 
(d)
Amendment, Modification or Waiver.  No amendment, modification or waiver of any
condition, provision or term of this Agreement shall be valid or of any effect
unless made in writing, signed by the party or parties to be bound or his, her
or its duly authorized representative and specifying with particularity the
nature and extent of such amendment, modification or waiver.  Any waiver by any
party of any default of another party shall not affect or impair any right
arising from any subsequent default.  Nothing herein shall limit the remedies
and rights of the parties hereto under and pursuant to this Agreement.




 
(e)
Notices.  Except as otherwise provided in this Agreement, all notices to be
given under this Agreement shall be in writing and shall be deemed to have been
duly given, if mailed, certified mail, postage prepaid, United States mail, to
the party to be notified at its address set forth as follows:

 
 
Exhibit 10.1 -- Page 28

--------------------------------------------------------------------------------

 

 

 
If to Pledgor:
Accelera Innovations, Inc.
   
20511 Abbey Drive
   
Frankfort, IL 60423
       
If to Secured Party:
Blaise J. Wolfrum, M.D.
   
1375 E. Schaumburg Rd., Suite 230
   
Schaumburg, IL 60194
       
Copy to:
Michael R. Hauert
   
Garelli Grogan Hesse & Hauert
   
340 W. Butterfield Rd, Suite 2A
   
Elmhurst, IL 60126
       
If to Escrow Agent:
BW Holdings, LLC
   
1375 E. Schaumburg Rd., Suite 230
   
Schaumburg, IL 60194
       
Copy to:
Michael R. Hauert
   
Garelli Grogan Hesse & Hauert
   
340 W. Butterfield Rd, Suite 2A
   
Elmhurst, IL 60126

 
Any party may change its address by giving notice in the aforesaid manner to the
other party, and ten (10) days after giving such notice, such party’s address
shall be deemed to have been changed.


(f)       Captions, Headings or Titles and Reference to Gender.  All captions,
headings or titles in the paragraphs or sections of this Agreement are inserted
for convenience of reference only and shall not constitute a part of this
Agreement nor operate as a limitation of the scope of the particular paragraphs
or sections to which they apply.  As used herein, reference to any Article,
Paragraph, Section, Subparagraph or Subsection shall be only with reference to
an article, paragraph, section, subparagraph or subsection of this Agreement
unless specifically indicated otherwise.  Where appropriate, the masculine
gender may be read as the feminine gender or the neuter gender, the feminine
gender may be read as the masculine gender or the neuter gender and the neuter
gender may be read as the masculine gender or the feminine gender.


(g)      Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable under any applicable law or rule in any jurisdiction,
such provision will be ineffective only to the extent of such invalidity,
illegality or unenforceability in such jurisdiction without invalidating the
remainder of this Agreement in such jurisdiction or any provision hereof in any
other jurisdiction.
 
 
Exhibit 10.1 -- Page 29

--------------------------------------------------------------------------------

 
 
(h)           Specific Performance.  The parties hereto agree that the failure
of any party to perform any obligation or duty which each has agreed to perform
shall cause irreparable harm to the parties willing to perform the obligations
and duties herein, which harm cannot be adequately compensated for by money
damages.  It is further agreed by the parties hereto that an order of specific
performance against a party or parties in default under the terms of this
Agreement would be equitable and would not work a hardship on the defaulting
party or parties.  Accordingly, in the event of a default by any party hereto, a
non-defaulting party, in addition to whatever other remedies are available at
law or in equity, shall have the right to compel specific performance by the
defaulting party or parties of any obligation or duty herein, without any
necessity of proving damages or any requirement for the posting of a bond or
other security, enjoining any such breach, and enforcing specifically the terms
and provisions.
 
(i)     Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same document.


(j)     Governing Law; Venue.  This Agreement shall be construed in accordance
with and governed by the laws of the State of Illinois.  The Parties agree that
all disputes, legal actions, suits and proceedings arising out of or relating to
this Agreement must be brought exclusively in a State Court located in DuPage
County, IL or Federal District Court located in Cook County, IL.
 



(k)Death of Secured Party.  The obligations of Pledgor under this Agreement
shall survive the death or disability of the Secured Party.
 
(l)     In the event that any proceeding, suit or action is brought by any party
under this Agreement to enforce any of its terms, it is agreed that the
prevailing party shall be entitled to reasonable attorneys’ fees to be fixed by
the trial and appellate courts in any such proceeding or as incurred in the
collection of any judgment.
 
 
Exhibit 10.1 -- Page 30

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have hereunto set their hands the day and
year first above written.



 
ACCELERA INNOVATIONS, INC.
 
(“PLEDGOR”)
             
/s/ Geoffrey Thompson
 
By:  Geoffrey Thompson
 
Its:  Chairman of the Board of Directors
             
BEHAVIORAL HEALTH CARE ASSOCIATES, LTD.
 
(“SECURED PARTY”)
             
/s/ Blaise J. Wolfrum_M.D.
 
By:  Blaise J. Wolfrum, M.D.
         
BW HOLDINGS, LLC
 
(“ESCROW AGENT”)
             
/s/ Blaise J. Wolfrum_M.D.
 
By: Blaise J. Wolfrum, M.D.
 
Its: Member

 


 
Exhibit 10.1 -- Page 31

--------------------------------------------------------------------------------

 


EXHIBIT 2.3.2
  WRITTEN ACTION OF THE BOARD OF DIRECTORS OF
  ACCELERA INNOVATIONS, INC.
 
 
 
 
 
 


 
Exhibit 10.1 -- Page 32

--------------------------------------------------------------------------------

 




WRITTEN ACTION OF THE BOARD OF DIRECTORS OF
ACCELERA INNOVATIONS, INC.


The undersigned, constituting a majority of the Board of Directors of Accelera
Innovations, Inc. (the “Corporation”), a Delaware corporation, hereby approve
and ratify the following resolutions effective as of November 11, 2013:


WHEREAS, the Corporation desires to purchase One Hundred (100%) of the shares of
Stock of Behavioral Health Care Associates which represents all of the issued
and outstanding ownership interest in Behavioral Health Care Associates from
Blaise J. Wolfrum, M.D., and the Shareholders and Directors desire to consent to
the same; and


WHEREAS,                      the Corporation intends to operate Behavioral
Health Care Associates as a wholly owned subsidiary of Corporation upon the
closing of the aforementioned stock purchase; and


WHEREAS,                      the Directors of the Corporation desire to approve
and ratify these resolutions via written action in lieu of a meeting thereof and
further desire to waive any notices that may be required for such a meeting by
the Corporation’s Bylaws or Delaware Statutes.


NOW THEREFORE, IT IS HEREBY RESOLVED that the Directors hereby consent to the
purchase of One Hundred (100%) of the shares of Stock of Behavioral Health Care
Associates which represents all of the issued and outstanding ownership interest
in Behavioral Health Care Associates, from Blaise J. Wolfrum, M.D..; and


RESOLVED FURTHER,  that the Directors of the Corporation approve and authorize
the Corporation to operate Behavioral Health Care Associates as a wholly owned
subsidiary of the Corporation upon the closing of the aforementioned purchase of
Stock; and


RESOLVED FURTHER, that the Directors of the Corporation approve and ratify these
resolutions via written action in lieu of a meeting thereof and further waive
any notices that may be required for such a meeting by the Corporation’s Bylaws;
and


RESOLVED FURTHER, that the Corporation instructs its Chairman of the Board of
Directors, Geoffrey Thompson, to execute any and all necessary documents and
take any and all necessary actions in furtherance of these resolutions as
approved by the Shareholders and Directors of the Corporation on November 11,
2013.


 
/s/ Geoffrey Thompson
By:  Geoffrey Thompson
Its:  Chief Executive Officer; Chairman of the Board of Directors



 
Exhibit 10.1 -- Page 33

--------------------------------------------------------------------------------

 


EXHIBIT 2.3.3
UNANIMOUS WRITTEN ACTION OF THE STOCKHOLDERS OF BEHAVIORIAL HEALTH CARE
ASSOCIATES, LTD.
 
 
 
 
 

 
 
Exhibit 10.1 -- Page 34

--------------------------------------------------------------------------------

 


UNANIMOUS WRITTEN ACTION OF THE
SHAREHOLDERS OF BEHAVIORIAL HEALTH CARE ASSOCIATES, LTD.


The undersigned, constituting all of the Shareholders of Behavioral Health Care
Associates, Ltd. (the “Company”), an Illinois Company, hereby approve and ratify
the following resolutions effective as of November 11, 2013:


WHEREAS, Accelera Innovations, Inc. (“Accelera”) will become the Company’s sole
Shareholder upon its payment of the purchase price set forth in Section 1.1.1.1
of the Purchase Agreement in exchange for the ownership interest of the Company
held by Blaise J. Wolfrum, M.D.,  an individual resident of the State of
Illinois; and


WHEREAS, the Shareholders of the Company desire that Accelera operate the
Company as a wholly owned subsidiary of Accelera upon the closing of the
transaction contemplated herein; and


WHEREAS, upon Accelera’s payment of the purchase price set forth in Section
1.1.1.1 of the Purchase Agreement,  Blaise J.Wolfrum, M.D shall be named
President of Behavioral Health Care Associates, a wholly owned subsidiary of
Accelera Innovations Inc. and Manager of Accelera Healthcare Management Service
Organization.


WHEREAS, the Shareholders of the Company desire to approve and ratify these
resolutions via written action in lieu of a meeting thereof and further desire
to waive any notices that may be required for such a meeting by the Company’s
Operating Agreement.


NOW THEREFORE, IT IS HEREBY RESOLVED,  that the Company shall become a wholly
owned subsidiary that is owned and operated by Accelera; and


RESOLVED FURTHER,  that the Company hereby approves and authorizes that Blaise
J. Wolfrum, M.D. shall continue to hold the positions of Chief Executive Officer
and continue to serve as a member of the Company’s Board of Governors until
Accelera’s payment of the purchase price set forth in Section 1.1.1.1 of the
Purchase Agreement  and until employed by Accelera, (90) days after closing
date; at that time Blaise J.Wolfrum, M.D shall be named President of Behavioral
Health Care Associates, a wholly owned subsidiary of Accelera Innovations Inc.
and Manager of Accelera Healthcare Management Service Organization.


RESOLVED FURTHER, that the Company directs its Secretary to cancel Stock
Certificate Number 1 issued to Blaise J.Wolfrum, M.D in the amount of 100,000
shares of Stock of the Company, and issue Stock Certificate Number 2 in the
amount of 100,000 shares of Stock of the Company to Accelera Innovations, Inc.;
and


RESOLVED FURTHER, that the Shareholders of the Corporation approve and ratify
these resolutions via written action in lieu of a meeting thereof and further
waive any notices that may be required for such a meeting by the Company’s
Shareholder’s Agreement and By-laws, and
 
 
Exhibit 10.1 -- Page 35

--------------------------------------------------------------------------------

 

 
RESOLVED FURTHER, that the Company instructs its President, Blaise J. Wolfrum,
M.D., to execute any and all necessary documents and take any and all necessary
actions in furtherance of these resolutions as approved by the Shareholders of
the Company on November 11, 2013.




SHAREHOLDER
 
 
/s/ Blaise J. Wolfrum M.D.
   By: Blaise J. Wolfrum, M.D.  



 
 
 
 
 

 
 
Exhibit 10.1 -- Page 36

--------------------------------------------------------------------------------

 
 


Exhibit 2.4.2


Employee benefits include six paid holidays per year, beginning 90 days of after
commencement of employment.  Those holidays consist of New Years Day, Memorial
Day, 4th of July, Labor Day, Thanksgiving, Christmas or other preferred
holiday.  To be paid for the holiday the employee must have worked before and
after the holiday or have used a vacation day the day before and after. 


Employees get two weeks’ vacation that is credited on January 1st of every
year.  However, the benefit is prorated if the employee does not work the entire
preceding year.  For example, if an employee commences employment on July 1,
2013, he or she would get one week of vacation credit beginning January 1, 2014.
 
There is also a Defined Benefit Plan for certain employees.
 
 
 
 




 
Exhibit 10.1 -- Page 37

--------------------------------------------------------------------------------

 

